Citation Nr: 1500677	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  04-37 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 2, 2004, in excess of 50 percent prior to September 21, 2007, and in excess of 70 percent as of September 21, 2007, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2003 and October 2014 rating decisions by the Des Moines, Iowa Department of Veterans Affairs Regional Office (RO).  

In an April 2013 Board decision, the Board denied entitlement to a rating in excess of 30 percent prior to June 2, 2004; granted a rating of 50 percent from June 2, 2004 through September 20, 2007, denied a rating in excess of 50 percent for that period; and denied a rating in excess of 70 percent from September 21, 2007; for service-connected PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In a November 2013 Joint Motion, the Court vacated the portion of the Board's April 2013 decision regarding increased staged ratings for the Veteran's PTSD and remanded the issue to the Board for action consistent with the Joint Motion.  In June 2014, the Board remanded this case for additional development.


FINDINGS OF FACT

1.  From October 22, 2002, to June 30, 2008, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms of nightmares, flashbacks, feelings of suspiciousness and paranoia, hypervigilance, interpersonal problems, social isolation, anxiety, restlessness, irritability, suicidal ideation, short-term memory deficits, and difficulty concentrating; and those symptoms were not productive of deficiencies in most areas.  

2.  From June 30, 2008, the Veteran's PTSD manifested in symptoms more nearly approximating total occupational and social impairment, than impairment with reduced reliability and productivity or deficiencies in most areas.  

3.  A 100 percent schedular disability rating has been assigned for PTSD from the date the Veteran became unemployable on June 30, 2008, and the evidence prior to that date does not show that he was unemployable due to service-connected disability.


CONCLUSIONS OF LAW

1.  From October 22, 2002, to June 30, 2008, the criteria for rating of 50 percent, but not higher, for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2014).

2.  As of June 30, 2008, the criteria for a 100 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).

3.  The Veteran was gainfully employed prior to September 5, 2014, and has been rated 100 percent for PTSD as of June 30, 2008, the date he ceased gainful employment, therefore the claim of entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to TDIU must be denied.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed letters in January and March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January and March 2006 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

PTSD Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a June 2003 VA examination, the Veteran reported symptoms of recurrent nightmares, thoughts, and feelings of guilt related to his time in the Republic of Vietnam.  He reported feelings of suspiciousness and paranoia around other people and that he tended to isolate when in crowds.  He reported that he had nightmares two or three times a week and flashbacks on a daily basis, which were triggered by numerous things.  He described himself as hypervigilant and reported problems with interpersonal relationships, indicating that the only people with whom he communicated regularly were his stepmother and a friend from Vietnam.  He reported that he had participated in numerous medication trials in the past, but denied ever receiving regular counseling or participating in group sessions.  He denied any history of psychiatric hospitalization and any prior suicide attempts.  He reported that he owned and operated his own pawn shop.  He reported that other than his work, he had no hobbies or anything he enjoyed doing.  He reported that he was not, nor had he ever been, married.  He reported that his longest relationship lasted approximately four years and that he had not been in a relationship for over six years.  He reported a remote history of legal trouble involving jail time for public intoxication, fighting, and disorderly conduct.  He reported that he used alcohol intermittently and that he had a prior history of drug use.  

On mental status examination, the Veteran was noted to be well groomed and was appropriate throughout the examination.  He appeared his stated age and was alert and oriented in all spheres.  He was in no apparent distress and his mood and affect were fair.  He became somewhat distressed when reporting traumatic incidents about Vietnam, but was appropriate.  His speech was appropriate and his eye contact was good.  Thought processes were generally logical and goal directed.  Thought content was negative for current suicidal or homicidal ideation and no psychotic symptoms were reported or appreciated.  Recent and remote memory were within normal limits.  Intelligence was average and insight and judgment appeared intact.  The examiner assigned a diagnosis of PTSD and a GAF score of 61.  The examiner noted that the Veteran reported moderate impairment, particularly in social functioning and inability to form close personal relationships with people.  

At a June 2004 VA examination, the Veteran reported that he had daily problems interacting with customers at his pawn shop and that he frequently became angry, although he reported that he had to work.  He denied becoming physically violent, but he reported he had to keep constant vigilance to prevent himself from being violent and that he had a prior history of violent behavior.  He reported that he had flashbacks of his time in the Republic of Vietnam and nightmares that occurred two to three times a week.  He reported that he tended to isolate himself and that he had very few friends.  He did not describe anhedonia, but reported that it was very hard for him to relax unless he was at home with the lights turned down.  He described symptoms of increased startle reflex and that his symptoms as a whole had worsened since the frequent coverage of the war in Iraq.  He reported that he had a few friends and that he interacted with his brother and occasionally saw his mother.  

On mental status examination, the Veteran was noted to be dressed appropriately and fairly groomed.  He was mildly restless, but not overtly agitated.  His speech was normal in rate, rhythm, and volume.  His mood was tense and anxious and his affect was moderately anxious, and grew more anxious toward the end of the discussion.  Thought processes were logical and goal directed.  There was no suicidal or homicidal ideation or delusions or hallucinations present.  The Veteran was alert and oriented in all spheres.  His insight and judgment were fair.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 58.

At a September 2007 VA examination, the Veteran reported symptoms of anxiety, distrust of other people, problems interacting with customers at his work, increased social isolation, that he was easy to anger, sleep impairment, and irritability.  He reported that he did not have a close relationship with his brother, but that his adoptive mother lived with him and they had a close relationship.  He reported that he had some acquaintances, but did not engage in social activity.  He reported that his leisure activities included renting movies and watching TV and that he used to fish and go shooting, but he did not like to go into the woods anymore.  

On mental status examination, the Veteran was noted to be appropriately dressed and his psychomotor activity was unremarkable.  His speech was spontaneous and his attitude toward the examiner was cooperative.  His affect was appropriate and his mood was good.  He was oriented to person, time, and place and his thought process and content were unremarkable.  He was able to understand that he had a problem and the outcome of his behavior.  His intelligence was average and there were no delusions or hallucinations present.  Sleep impairment was noted, in that he could not sleep for more than two to three3 hours a night, with frequent wakefulness, and nightmares two to three times a week.  The Veteran was noted to exhibit inappropriate behavior, specifically the examiner noted that he had difficulty interacting with customers and had been finding it more difficult to control his anger and temper, but had not yet had any episodes of physical violence.  The examiner noted that homicidal ideation was not present, but suicidal ideation was present without any intent or plan.  The Veteran was noted to have fair impulse control and the ability to maintain minimum personal hygiene.  It was noted that the Veteran had difficulty concentrating and possible short term memory deficits.  The examiner noted a continued diagnosis of PTSD, assigned a GAF score of 58, and noted that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, work, and mood.  

At a March 2009 VA examination, the Veteran reported that he began receiving psychiatric treatment at a VA Medical Center in March 2009 after his family doctor refused to continue seeing him.  He reported that he was treated in an emergency room for anxiety after closing his business in June 2008 and his symptoms were attributed to an anxiety/panic attack.  He reported that his mood had been depressed and that he had episodes of crying, which he had no explanation for.  He reported continued difficulty sleeping, with frequent sleep interruptions.  He reported that he felt angry and confused and that some days he had no motivation to shower.  He reported that he tried to avoid public places, like the store or the gas station, as those places caused increased anxiety.  He reported when he did leave the house, he felt "jittery," feared being harmed, and had a hard time breathing.  He reported that he had always had problem with irritability and that since his last examination, he came close to having physical altercations with customers.  He reported difficulty with concentration and short term memory.  He endorsed suicidal ideation, but denied any intent or plan, he also reported thoughts of harming others, but reported he would not actually kill someone.  He denied any auditory or visual hallucinations.  He reported that he still had a good relationship with his adoptive mother and that his brother had recently moved closer and they had started having more contact.  

On mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  His psychomotor activity was noted to be fatigued, but his speech was unremarkable, spontaneous, clear, and coherent.  His attitude toward the examiner was constricted and his mood was anxious, depressed, and dysphoric.  He was oriented to person, time, and place.  His thought process was unremarkable, but he was noted to have suicidal ideation and ruminations.  He was not noted to have any delusions or hallucinations.  He was able to understand the outcome of his behavior and that he had a problem and his intelligence was noted to be average.  The examiner noted that he suffered from sleep impairment and that he exhibited inappropriate behavior, specifically social isolation and irritability which was part of the reason he closed his business.  He was not able to interpret proverbs appropriately, but was not noted to have obsessive or ritualistic behavior.  The examiner noted that he suffered from panic attacks when in public situations.  His impulse control was fair and he was able to maintain minimum personal hygiene.  The examiner noted that the Veteran closed his pawn shop in 2008, partly due to his PTSD, depression, and anxiety, but also in part due to physical problems.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 45.  

In an April 2009 VA addendum, the March 2009 VA examiner opined that the Veteran experienced near continuous panic attacks which adversely affected his ability to function independently, appropriately, and effectively.  The examiner noted that was evidenced by the Veteran's severe, generalized anxiety; persistent hypervigilance; social avoidance; and high level of anxiety with associated physical symptoms in social situations.  The examiner also opined that the Veteran's depression negatively affected his ability to function independently, appropriately, and effectively.  The examiner explained that was evidenced by the presence of persistent, moderate to severe depression, and associated symptoms which included his sleep disorder, crying spells, fatigue, poor energy level, decreased interest in and motivation for activities, anhedonia, appetite, variability, social withdrawal and isolation, concentration and memory difficulties, suicidal ideation, irritability, and violent thoughts toward others.  The examiner noted that the Veteran's activities of daily living were also adversely affected by his reduced motivation for self-care, specifically bathing, and for recreational activities, social contact, and other activities in general.  Finally, the examiner noted that the Veteran's depression, in addition to his anxiety, limited him to a very significant degree with respect to his capacity for functioning adequately in a competitive work setting and for functioning in a social setting.  

At a January 2012 VA examination, the Veteran reported that he was single, had never been married, and lived with his stepmother.  He reported that he had a difficult time relaxing and he spent his time on the internet, where he did his shopping, and watching TV or movies.  He reported that he worried about his health, his past memories, his death, and his sleeping.  He also worried about feelings of anger and survivor's guilt.  He reported that he had been unemployed since June 2008, when he closed the pawn shop that he owned.  He reported that he closed it because he did not work well with his co-workers and that he had begun having memory and concentration problems.  He reported that he drank alcohol frequently, but denied any drug use.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.

On mental status examination, the Veteran was noted to be alert, oriented, and cooperative.  He was dressed casually and appeared younger than his stated age.  He was noted to be unshaven, but his grooming was, overall, adequate.  His thought flow was linear, coherent, and goal directed without psychosis or homicidiality.  At times during the examination, he appeared fidgety/mildly agitated.  He was noted to have chronic suicidal ideation, but no active intent.  Speech was normal in rate, tone, and volume.  Insight and judgment were fair.  The examiner noted that the Veteran had depressed mood, infrequent crying spells, and anhedonia.  He was noted to have anxiety, panic attacks, flashbacks, paranoia, and suspiciousness.  The Veteran's judgment was okay, but it was noted that he sometimes made impulsive decisions.  He was noted to anger easily, but had no recent history of violence.  With regard to hygiene, the examiner noted that the Veteran only showered once a week.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 45.  

At an October 2012 VA examination, the Veteran was noted to have symptoms of depressed mood, panic attacks that occurred weekly or less often, chronic sleep impairment, difficulty/inability in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances.  On mental status examination, the Veteran was noted to be casually, yet appropriately dressed.  He was cooperative and rapport was easily established with the examiner.  He maintained good eye contact, his posture and gait were within normal limits.  His grooming and hygiene were good.  His mood was mildly dysthymic, with a congruent affect.  His speech was generally normal for rate and tone.  His thought processes appeared logical and intact.  His interests were noted to be limited.  He had good judgment and adequate insight.  His intellect was average and he denied suicidal and homicidal ideation.  The Veteran admitted to frequent alcohol use.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 53.  

At a September 2014 VA examination, the Veteran was noted to suffer from symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, memory impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfered with routine activities, impaired impulse control, and neglect of personal appearance and hygiene.  On mental status examination, the Veteran was noted to be casually, yet appropriately dressed, his grooming and hygiene were good.  He was defensive and rapport was barely established.  He maintained poor eye contact and his mood was dysthymic and angry, with a congruent affect.  His speech was generally normal for rate and tone and his thought processes appeared intact.  His interests were noted to be intact and he was noted to have complete social withdrawal.  His insight appeared poor, his judgment was questionable, and his intellect was noted to be high average.  He was noted to have daily suicidal ideation, with no plan or intent, but not homicidal ideation.  He admitted to sporadic alcohol dependency, but denied substance abuse.  The examiner noted that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  Further, the examiner noted that the Veteran was unemployable as a result of PTSD.  

Also of record are VA and private treatment records which show the Veteran receives somewhat regular treatment for his PTSD.  These records show that the Veteran complains of symptoms consistent with the symptoms reported at his VA examinations and there is no indication from these records that these symptoms are more severe than what is documented in the VA examination reports of record.  

The Board finds that from October 22, 2002, the date of the Veteran's claim, to June 30, 2008, the last day of the month when it is noted the Veteran had to close his business, the Veteran is entitled to no more than a 50 percent rating for service-connected PTSD.  The Board finds that medical evidence shows that during that period, the Veteran's PTSD was manifested by nightmares, flashbacks, feelings of suspiciousness and paranoia, hypervigilance, interpersonal problems, social isolation, anxiety, restlessness, irritability, suicidal ideation, short-term memory deficits, and difficulty concentrating.  At the June 2004 VA examination, the Veteran had reported that his symptoms had increased in frequency and severity as a result of the news coverage concerning the Iraq war.  Additionally, VA outpatient treatment records, lay statements from the Veteran, and an October 2002 lay statement from his niece, document that throughout that period, the Veteran continued to suffer from those symptoms, and while the nature and severity of the individual symptoms may have fluctuated, the overall severity of his disability as a whole remained more constant.  Therefore, the Board finds that the symptoms exhibited by the Veteran for the period beginning October 22, 2002 to June 30, 2008, more closely approximate those contemplated by a 50 percent disability rating of occupational and social impairment with reduced reliability and productivity due to symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Board notes that the results of the VA examinations and the symptoms shown in the VA examination reports and the VA mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent rating for a psychiatric disability beginning October 22, 2002.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to be an exhaustive list, but are examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent disability rating beginning October 22, 2002, to June 30, 2008, even though all the specific symptoms listed for a 50 percent rating are not shown.  

Consideration has been given to assigning a higher rating, 70 percent, from October 22, 2002 to June 30, 2008.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during that period more nearly approximated deficiencies in most areas.  The Veteran's judgment, thinking, mood and speech were consistently noted to be normal.  There is no indication the Veteran suffered from near-continuous panic or depression.  He did not exhibit impaired impulse control or endorse suicidal ideation, and he was noted to be able to maintain his personal appearance and hygiene.  While the Board acknowledges the Veteran had difficulty with social functioning, only maintaining relationships with his step-mother and brother, during that period he was able to continue to operate his own business.  Furthermore, he maintained relationships and continued to work at his own business, and therefore total social and occupational impairment was also not shown.  Therefore, the Board finds that a disability rating higher than 50 percent from October 22, 2002, to June 30, 2008, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

From June 30, 2008, the Board finds that the Veteran is entitled to a 100 rating for PTSD.  At the March 2009 VA examination, the Veteran reported that in June 2008 he closed the pawn shop he owned, in large part due to his PTSD symptoms.  The Board notes that the actual date that the Veteran closed his pawn shop is not of record.  However, he has consistently maintained that occurred in June 2008.  He reported that he closed his pawn shop due to his inability to continue interacting effectively with customers and co-workers, which clearly shows that his social impairment had worsened at that time.  Additionally, he reported that his concentration and memory problems were impairing his ability to work, which also contributed to his decision to close the pawn shop.  Further, the medical evidence from June 30, 2008, forward shows that the Veteran's PTSD has been manifested by near continuous panic attacks, depression, sleep impairment, feelings of anger and confusion, avoidance of public places, social isolation, suicidal ideation, violent thoughts toward others, memory and concentration difficulties, alcohol abuse, impulsivity, poor insight, and questionable judgment.  The medical evidence shows that those symptoms resulted in difficulty with activities of daily living, primarily bathing and recreational activities; specifically, the Veteran was noted to only shower once per week and he did not engage in any leisure activities.  While the Board notes the record does not indicate that the Veteran suffers from all of those symptoms on a constant basis, it is apparent that his symptoms, however manifested, have been severe in nature since June 2008 when he closed his pawn shop.  Finally, the Board notes that the September 2014 VA examiner noted the Veteran was unemployable as a result of his PTSD.  Therefore, the Board finds that the symptoms exhibited by the Veteran for the period from June 30, 2008, more closely approximate those contemplated by a 100 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and the VA Medical Center mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent rating for a psychiatric disability from June 30, 2008.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent disability rating from June 30, 2008, even though all the specific symptoms listed for a 100 percent rating are not manifested.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for PTSD.  Further, while the record notes that the Veteran has been unemployed since June 2008, there is no evidence that while he was employed, his PTSD markedly interfered with his ability to work beyond that envisioned by the assigned rating.  Further, the Board notes that the Veteran was awarded a 100 percent disability rating by this decision, effective June 30, 2008, and entitlement to an earlier effective date for a TDIU is addressed separately below.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.  

TDIU

A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2014).  Since the Veteran is entitled to a 100 percent rating for PTSD on a schedular basis, effective June 30, 2008; and, as he did not file a claim for entitlement to a TDIU until October 2008, the Board finds that the total rating has been made effective for the entire period on appeal for the issue of a TDIU and as such the claim for an earlier effective date for a TDIU is rendered moot.  Vettese v. Brown, 7 Veteran. App. 31 (1994) (claim for TDIU presupposes that the rating for the condition is less than 100 percent).  Further, the Board notes that the evidence of record clearly shows that prior to June 30, 2008, the Veteran was gainfully employed and that his service-connected disabilities did not affect his ability to work.  The Veteran has made no allegation that his employment prior to June 30, 2008, was marginal or could not be considered substantially gainful employment.  Therefore, there is no basis to support a grant of a TDIU earlier than June 30, 2008.  

The Board notes that the Veteran is in receipt of service-connected benefits for various other disabilities.  However, there is no indication that his ability to work is precluded by other service-connected disabilities other than PTSD, or that the claim for TDIU is based on other separate and distinct disabilities from PTSD.  Therefore, the Board need not consider a claim for TDIU based on service-connected disabilities other than PTSD.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, the Board finds that the evidence of record shows that the Veteran was gainfully employed prior to June 30, 2008.  Therefore, any claim for TDIU prior to June 30, 2008, must be denied.  Furthermore, as a 100 percent rating has been assigned effective June 30, 2008, for PTSD, an earlier effective date than September 5, 2014, for TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

From October 22, 2002, to June 30, 2008, entitlement to a 50 percent rating, but not higher, for service-connected PTSD is granted.  

As of June 30, 2008, entitlement to a 100 percent rating for service-connected PTSD is granted.  

The claim of entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to TDIU is denied.  



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


